Exhibit 10.1

 

 

Limited Waiver and

Third Amendment to

Loan Agreement

 

Borrowers:Xtera Communications, Inc.

Azea Networks, Inc.

Neovus, Inc.

Xtera Asia Holdings, LLC

 

Date:April 27, 2016

This Limited Waiver and Third Amendment to Loan Agreement (this “Amendment”) is
entered into between Pacific Western Bank (“Lender”) and, jointly and severally,
the borrowers named above (collectively referred to herein as “Borrower”).

The parties hereto agree to amend the Loan and Security Agreement between
Borrower and Lender (as successor in interest by merger to Square 1 Bank), dated
January 16, 2015 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Loan Agreement”), and Lender agrees to waive certain Events
of Default thereunder, as follows, effective as of the date hereof, unless
otherwise indicated below, subject to the terms and conditions set forth
below.  Initially capitalized terms used but not defined in this Amendment shall
have the meanings set forth in the Loan Agreement.

1.Limited Waiver.  Borrower acknowledges and agrees that Parent has failed to
comply with the Minimum Adjusted Cash Flow Covenant set forth in Section 5 of
the Schedule for the periods ending January 31, 2016, and February 29, 2016
(each failure a “Specified Default”), and that each Specified Default
constitutes an Event of Default.

Lender hereby waives each Specified Default.  Such waiver does not constitute
any of the following: (i) a waiver of Borrower’s obligation to meet any covenant
referenced above at any other date; (ii) a waiver of any other term or provision
of any of the Loan Documents; or (iii) an agreement to waive in the future any
covenant referenced above, or any other term or provision of any of the Loan
Documents.

2.Additional Definitions.  The following definitions are hereby added to Section
8 of the Loan Agreement, in their appropriate alphabetical positions:

“ ‘Liquidity’ means, on any day, (i) unrestricted cash in Borrower’s sole name
in Deposit Accounts maintained with Lender on such day, plus (ii) Loans
available to Borrower hereunder on such day.”

-1-

--------------------------------------------------------------------------------

   Pacific Western BankLimited Waiver and Third Amendment to Loan Agreement

 

“ ‘Sale of Parent’ means either (i) a change in the record or beneficial
ownership of an aggregate of more than 50% of the outstanding shares of stock of
Parent in any single transaction or series of related transactions, or (ii) a
sale or other transfer of all or substantially all of the assets of Parent in
any single transaction or series of related transactions.”

“ ‘Sale of a Subsidiary’ means either (i) a change in the record or beneficial
ownership of an aggregate of more than 50% of the outstanding shares of stock of
any Subsidiary in any single transaction or series of related transactions, or
(ii) a sale or other transfer of all or substantially all of the assets of any
Subsidiary in any single transaction or series of related transactions.”

3.Success Fee.  The following is hereby added to the end of Section 3 of the
Schedule:

 

“Success Fee:

A fee in the amount of $150,000 (the ‘Success Fee’), due and payable immediately
upon the earliest to occur of any event in connection with which Borrower
receives cash proceeds in an amount sufficient to pay all then-outstanding
Indebtedness to Lender, including without limitation: (i) a Sale of Parent; (ii)
any Sale of a Subsidiary; (iii) a Change in Control; or (iv) the issuance to any
Person(s) of equity and/or debt securities of Parent. Notwithstanding the
foregoing, the amount of the Success Fee shall be reduced to:

 

 

 

(a)

$50,000, if the Obligations are repaid on or before May 31, 2016; and

 

 

 

(b)

$100,000, if the Obligations are repaid after May 31, 2016, but on or before
June 30, 2016.”

 

 

The obligations set forth in this paragraph shall survive any termination of the
Loan Agreement.”  

 

4.Maturity Date.  Section 4 of the Schedule is hereby amended in its entirety to
read as follows:

“4.  Maturity Date

 

(Section 6.1)

July 31, 2016.”

 

5.Financial Covenants.  Section 5 of the Schedule is hereby amended in its
entirety to read as follows:

“5.  FINANCIAL COVENANTS

-2-

--------------------------------------------------------------------------------

   Pacific Western BankLimited Waiver and Third Amendment to Loan Agreement

 

 

         (Section 5.1):

Borrower shall comply with each of the following covenants.  Compliance shall be
determined as of the end of each month, except as otherwise specifically
provided below: 

 

 

Minimum Liquidity:

Borrower shall maintain total Liquidity of no less than $1,500,000 at all times.

 

 

Cash Infusion

 

to Parent:

On or before May 31, 2016, Borrower shall provide evidence to Lender that
Borrower has received a term sheet or letter of intent or other similar document
(each a ‘Commitment Document’), acceptable to Lender, from Person(s) acceptable
to Lender, evidencing the commitment of the parties thereto to enter into one of
the following transactions, upon terms and conditions acceptable to Lender in
its sole discretion, which transaction shall be required, by the terms of such
Commitment Document, to be consummated on or before July 31, 2016 (the
‘Consummation Deadline’):

 

 

 

(i)

the issuance to such Person(s) of equity and/or debt securities of Parent in
connection with which Borrower is to receive cash proceeds, on or before the
Consummation Deadline, in an amount sufficient to pay all then-outstanding
Indebtedness to Lender (the ‘Minimum Proceeds Amount’); or

 

 

 

(ii)

a transaction other than that set forth in subsection (i) above pursuant to
which Borrower shall receive cash, on or before the Consummation Deadline, in
such amount and upon such terms and conditions as are satisfactory to Lender in
its sole discretion; or

 

 

 

(iii)

a Sale of Parent to such Person(s), pursuant to which Borrower shall receive the
cash proceeds on or before the Consummation Deadline.

 

 

 



Each of the following shall constitute an Event of Default: (1) the failure to
occur of any of the

 

-3-

--------------------------------------------------------------------------------

   Pacific Western BankLimited Waiver and Third Amendment to Loan Agreement

 

 

events set forth above in this subsection entitled ‘Cash Infusion to Parent,’ on
or before the date specified with respect to such event; (2) the effective
Consummation Deadline in any Commitment Document is or becomes a date subsequent
to July 31, 2016; or (3) any Commitment Document is revoked or in any other
manner deemed invalid or ineffective by any party thereto.” 

 

 

6.Accounts Receivable Agings; Accounts Payable Agings.  Sections 6(a) and 6(b)
of the Schedule, which currently read:

 

“(a)

Monthly accounts receivable agings, aged by due date, with borrowing base
certificate, within ten Business Days after the end of each month.

 

 

(b)

Monthly accounts payable agings, aged by invoice date, and outstanding or held
check registers, if any, within ten Business Days after the end of each month.”

 

is hereby amended to read:

 

“(a)

Weekly accounts receivable agings, aged by due date, with borrowing base
certificate, on Wednesday of each week, with respect to the preceding week.

 

 

(b)

Weekly detailed accounts payable agings, aged by invoice date, and outstanding
or held check registers, if any, on Wednesday of each week, with respect to the
preceding week.”

 

 

7.Additional Reporting. The following subsections are hereby added to the end of
Section 6 of the Schedule:

 

 

“(m)

Weekly collections reports, in form reasonably acceptable to Lender, on
Wednesday of each week, with respect to the preceding week.

 

 

 

(n)

Semi-monthly cash flow forecasts, in form reasonably acceptable to Lender, on
the 15th and last day of each calendar month.”

 

 

-4-

--------------------------------------------------------------------------------

   Pacific Western BankLimited Waiver and Third Amendment to Loan Agreement

 

8.Deposit Account at Bank of Montreal.  The following is hereby added to the end
of Section 8(d) of the Schedule: 

“Notwithstanding the foregoing, Borrower may maintain a deposit account at Bank
of Montreal, provided that: (i) on or before May 31, 2016, Borrower shall cause
Bank of Montreal to enter into a control agreement with Lender, in form and
substance satisfactory to Lender in its Good Faith Business Judgment and
sufficient to perfect Lender’ first-priority security interest in the same; and
(ii) the balance in such deposit account shall not exceed $100,000 as of the end
of any calendar month.”

9.Limitation on Payments of Horizon Debt.  The following subsection (3) is
hereby added to the end of Section 8(g) of the Loan Agreement:

 

“(3)

Borrower shall not make any payment of Horizon Debt between May 1 and May 31,
2016, which causes the aggregate amount of all payments of Horizon Debt made
during such period to exceed $100,000.  Notwithstanding the foregoing, and
without limitation thereof, Borrower may make payments of Horizon Debt as
otherwise permitted under this Loan Agreement if, and only for so long as,
Borrower is in full compliance with all terms of that portion of Section 5 of
the Schedule entitled ‘Cash Infusion to Parent.’ ”

 

10.Fee. In consideration for Lender entering into this Amendment, Borrower shall
concurrently pay Lender a fee in the amount of $1,000, which shall be
non-refundable and in addition to all interest and other fees payable to Lender
under the Loan Documents. Lender is authorized to charge said fee to Borrower’s
loan account or any of Borrower’s deposit accounts with Lender.

11.Representations True. Borrower represents and warrants to Lender that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct as if made on the date hereof.  

12.No Waiver. Nothing herein constitutes a waiver of any default or Event of
Default under the Loan Agreement or any other Loan Documents, whether or not
known to Lender, except as set forth in Section 1 above.

13.General Release. In consideration for Lender entering into this Amendment,
Borrower hereby irrevocably releases and forever discharges Lender, and its
successors, assigns, agents, shareholders, directors, officers, employees,
agents, attorneys, parent corporations,

-5-

--------------------------------------------------------------------------------

   Pacific Western BankLimited Waiver and Third Amendment to Loan Agreement

 

subsidiary corporations, affiliated corporations, affiliates, participants, and
each of them, from any and all claims, debts, liabilities, demands, obligations,
costs, expenses, actions and causes of action, of every nature and description,
known and unknown, which Borrower now has or at any time may hold, by reason of
any matter, cause or thing occurred, done, omitted or suffered to be done prior
to the date of this Amendment (collectively, the “Released Claims”). Borrower
hereby irrevocably waives the benefits of any and all statutes and rules of law
to the extent the same provide in substance that a general release does not
extend to claims which the creditor does not know or suspect to exist in its
favor at the time of executing the release. Borrower represents and warrants
that it has not assigned to any other Person any Released Claim, and agrees to
indemnify Lender against any and all actions, demands, obligations, causes of
action, decrees, awards, claims, liabilities, losses and costs, including but
not limited to reasonable attorneys' fees of counsel of Lender’s choice and
costs, which Lender may sustain or incur as a result of a breach or purported
breach of the foregoing representation and warranty.  

14.General Provisions.  Borrower hereby ratifies and confirms the continuing
validity, enforceability and effectiveness of the Loan Agreement and all other
Loan Documents. This Amendment, the Loan Agreement, any prior written amendments
to the Loan Agreement signed by Lender and Borrower, and all other written
documents and agreements between Lender and Borrower, set forth in full all of
the representations and agreements of the parties with respect to the subject
matter hereof and supersede all prior discussions, representations, agreements
and understandings between the parties with respect to the subject
hereof.  Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Lender and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.  Without limiting the generality of the foregoing, the
provisions of all subsections of Section 9 of the Loan Agreement (titled
“General Provisions”), including without limitation all provisions relating to
governing law, venue, jurisdiction, dispute resolution, and the waiver of the
right to a jury trial, shall apply equally to this Amendment, and the same are
incorporated herein by this reference.

[Signatures on Next Page]




-6-

--------------------------------------------------------------------------------

   Pacific Western BankLimited Waiver and Third Amendment to Loan Agreement

 

Borrower:

 

 

 

 

 

 

 

 

XTERA COMMUNICATIONS, INC.

 

 

 

 

 

By

 

/s/ Jack Owen

 

 

Title

 

Secretary

 

Borrower:

 

 

 

 

AZEA NETWORKS, INC.

 

 

 

 

 

By

 

/s/ Jack Owen

 

 

Title

 

Secretary

 

Borrower:

 

 

 

 

NEOVUS, INC.

 

 

 

 

 

By

 

/s/ Jack Owen

 

 

Title

 

Secretary

 

Borrower:

 

 

 

 

XTERA ASIA HOLDINGS, LLC

 

 

 

 

 

By

 

/s/ Jack Owen

 

 

Title

 

Secretary

 

Lender:

 

 

 

 

SQUARE 1 BANK

 

 

 

 

 

By

 

/s/ Pacific Western Bank

 

 

Title

 

Vice President

 

 

 

 

 

 

 

 

[Signature Page – Limited Waiver and Third Amendment to Loan Agreement]

-7-